     Case 19-04096      Doc 1      Filed 12/06/19 Entered 12/06/19 15:13:15               Desc Main
                                     Document     Page 1 of 18



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    PLANO DIVISION

IN RE:                                                   §
                                                         §
CFO MANAGEMENT HOLDINGS, LLC, et al., 1                  §       CASE NO: 19-40426
                                                         §
         DEBTORS.                                        §       CHAPTER 11
                                                         §
DAVID and KAREN WRIGHT                                   §       ADVERSARY NO. _____________
on behalf of themselves and all                          §
others similarly-situated,                               §
                                                         §
         PLAINTIFFS,                                     §
                                                         §
v.                                                       §
                                                         §
CFO MANAGEMENT HOLDINGS, LLC, et al.,                    §
CPIF LENDING, LLC, SMS FINANCIAL                         §
STRATEGIC INVESTMENTS, LLC,                              §
AND LEGEND BANK, N.A.                                    §
                                                         §
         DEFENDANTS.                                     §

                  PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         David and Karen Wright (“Plaintiffs” or “the Wrights”), on behalf of themselves and all

others similarly-situated (the “Plaintiff Class” or “Investors”), file this adversary proceeding

against CFO Management Holdings, Inc., et al., (“Debtors”), CPIF Lending, LLC (“CPIF”), SMS


1
 Carter Family Office, LLC, 5899 Preston Road, Ste. 203, Frisco, TX 75034, EIN# XX-XXX1652, Case No. 19-
40432; CFO Management Holdings, LLC, 5899 Preston Road, Ste. 203, Frisco, TX 75034, EIN# XX-XXX6987, Case
No. 19-40426; Christian Custom Homes, LLC, 5899 Preston Road, Ste. 203, Frisco, TX 75034, EIN# XX-XXX4648,
Case No. 19-40431; Double Droptine Ranch, LLC, 5899 Preston Road, Ste. 203, Frisco, TX 75034, EIN# XX-
XXX7134, Case No. 19-40429; Frisco Wade Crossing Development Partners, LLC, 5899 Preston Road, Ste. 203,
Frisco, TX 75034, EIN# XX-XXX4000, Case No. 19-40427; Kingswood Development Partners, LLC, 5899 Preston
Road, Ste. 203, Frisco, TX 75034, EIN# XX-XXX1929, Case No. 19-40434; McKinney Executive Suites at Crescent
Parc Development Partners, LLC, 5899 Preston Road, Ste. 203, Frisco, TX 75034, EIN# XX-XXX2042, Case No.
19-40428; North-Forty Development LLC, 5899 Preston Road, Ste. 203, Frisco, TX 75034, EIN# XX-XXX5532,
Case No. 19-40430; West Main Station Development, LLC, 5899 Preston Road, Ste. 203, Frisco, TX 75034, EIN#
XX-XXX7210, Case No. 19-40433 (collectively “Debtors” or “Debtor Defendants”). The Debtors other than CFO
Management Holdings, LLC are sometimes referred to herein as the “Subsidiary Debtors.”


PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                         Page 1
   Case 19-04096       Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15            Desc Main
                                   Document     Page 2 of 18



Financial Strategic Investments, LLC (“SMS”), and Legend Bank, N.A. (“Legend Bank”)

(collectively, CPIF, SMS, and Legend Bank may be referred to as the “Lender Defendants”),

seeking relief for themselves and all other investors (excluding the Lender Defendants) in the

Debtors and Debtor-controlled entities.

                                                I.
                                           Introduction

        1.     Plaintiffs file this case on behalf of themselves and all other similarly-situated

persons who were conned out of vast sums of money by Debtors and parties working with the

Debtors. There is no question that the underlying facts as set forth below constitute egregious and

unconscionable fraud and breach of fiduciary duty. Indeed, some principals in the massive

securities scam have been convicted and sentenced for securities fraud and other crimes. Other

participants, including the controlling party of the Debtors, Phillip Carter, have been indicted and

await trial.

                                                 II.
                                      Jurisdiction and Venue

        2.     Jurisdiction of this action arises under 28 U.S.C. § 1334 and §§157(b) and (c).

Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial portion of the

events giving rise to Plaintiffs’ claims occurred in this district. Debtors filed for bankruptcy

protection in this district, Defendant Lenders participated in Debtors’ Chapter 11 bankruptcy in

this district, and Defendant Lenders transacted business in this district.

        3.     Pursuant to Fed. R. Bankr. P. 7008(a), Plaintiffs state that to the extent the Court

determines that any portion of this complaint is non-core, Plaintiffs consents to the entry of final

orders or judgment in this adversary proceeding by the bankruptcy judge if it is determined that

the bankruptcy judge, absent consent of the parties, cannot enter final orders or judgment




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                  Page 2
     Case 19-04096            Doc 1      Filed 12/06/19 Entered 12/06/19 15:13:15                      Desc Main
                                           Document     Page 3 of 18



consistent with Article III of the United States Constitution. Further, to the extent that any court

determines that the Bankruptcy Court does not have the authority to enter a final judgment on any

cause of action set forth herein, Plaintiffs request that the Bankruptcy Court issue a report and

recommendation for a judgment to the United States District Court for the Eastern District of Texas

on any such cause of action.

                                                              III.
                                                             Parties

           4.       Plaintiffs are individuals residing in Fannin County, Texas. They are husband and

wife.

           5.       CFO Management Holdings, Inc. is a Texas limited liability company.                        The

bankruptcy estates of the Subsidiary Debtors were substantively consolidated with that of Debtor

CFO Management Holdings, LLC for all purposes (see Docket No. 248). 2

           6.       CPIF is a Washington limited liability company that does not maintain a registered

agent in Texas. CPIF may be served through the Texas Secretary of State by serving its registered

agent, Corporation Service Company, at 300 Deschutes Way SW, Suite 304, Tumwater,

Washington 98501.

           7.       SMS is an Arizona limited liability company that does not maintain a registered

agent in Texas. SMS may be served through the Texas Secretary of State at its business address

of 6829 N. 12th Street, Phoenix, Arizona 85014.

           8.       LEGEND BANK is a financial institution registered to do business in Texas.

Legend Bank may be served with process by serving its registered agent, Judy L. Stewart, at 101

W. Tarrant, Bowie, Texas 76230 or wherever she may be found.




2
    The substantively consolidated bankruptcy estates of the Debtors will be referred to as the “Estate.”


PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                                  Page 3
     Case 19-04096     Doc 1    Filed 12/06/19 Entered 12/06/19 15:13:15              Desc Main
                                  Document     Page 4 of 18



                                                   IV.
                                           Factual Allegations

A.       The Scam

         9.    The Wrights are two of several hundred proposed class members who invested

more than $40 million in a massive consumer fraud scheme conceived and perpetrated in part by

Phillip Carter (“Carter”) and his minions. The Subsidiary Debtors were at one time wholly-owned

and controlled by Phillip Carter and/or by entities that Carter controlled, managed, and/or owned.

Collectively, these Investors are typically senior citizens of limited means. Many of them invested

their life’s savings from their Individual Retirement Accounts.        Often, they learned of the

investment “opportunities” by listening to local radio stations. Only a small fraction of them every

saw a penny of return on their investment.

         10.   The Plaintiff Class invested money through alleged brokers Texas First Financial

(“TFF”) and a predecessor entity. The TFF principal was Bob Guess (“Guess”) a well-known

radio personality with financial advice programs. At all times Guess was acting as the agent of

Carter and the now Debtor entities.

         11.   Guess and representatives of TFF offered various investment opportunities to

Plaintiffs. One such investment opportunity was North Forty Development, LLC. (“North Forty”),

allegedly a “sure thing” developer of commercial properties in Frisco and surrounding areas.

Carter controlled North Forty and a myriad of other entities including the Debtors.

         12.    In 2015 Carter, individually and through Guess and his agents, told Plaintiffs their

investments were being used to develop certain commercial office projects in and around Frisco,

Texas.    Carter and his minions told Plaintiffs that their investments were secured by hard assets

and guaranteed to earn 9-10%.




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                  Page 4
  Case 19-04096         Doc 1    Filed 12/06/19 Entered 12/06/19 15:13:15              Desc Main
                                   Document     Page 5 of 18



       13.     Carter appeared with Guess at various promotional events. Investors were given

promissory notes, some signed by Guess and others signed by Carter (the “Notes”). The Notes

were substantively identical, uniformly fraudulent in that the Maker was either a fictitious entity

or a shell corporation, and presented to the Investors by parties not licensed to sell securities.

       14.     In 2015 and 2016, Carter and Guess signed up victims on a weekly basis.

       15.     On or about February 25, 2016, the Wrights invested $700,000.00 secured by a

Note with North Forty as Maker. Other class members signed notes with additional companies or

fictional entities established and controlled by Carter including, but not limited to, “Texas Cash

Cow” or “North Forty Development Capital Account.”

       16.     In fact, the entire funding of the North Forty developments was little more than a

Ponzi scheme. Although investor money did go to the development of actual, identifiable assets,

the investments were high risk, not guaranteed, no liens were ever recorded for the benefit of

Plaintiffs, and the payments made to some early investors came from money taken from later

investors. At no time relevant herein was Carter, Guess, or any representative of TFF or North

Forty licensed to sell securities in the State of Texas.

       17.     Carter used the money he solicited from class members for his ranch, some single

family homes, and real estate projects owned or controlled by the Debtors. Indeed, the assets of

the Estate now being liquidated and sold were built and/or improved by funds solicited from

investors. In short, the seed money for the scam and whatever real property was developed came

from the Plaintiffs and the Plaintiff Class investors. These projects include:

               ▪ Frisco Wade Crossing - a substantially completed retail development located
               at 5855 Preston Rd, Frisco, Texas 75034 in the name of Subsidiary Debtor Frisco
               Wade Crossing Development Partners, LLC;




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                     Page 5
  Case 19-04096        Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15             Desc Main
                                   Document     Page 6 of 18



               ▪ Crescent Parc - a partially constructed office development located at 1400 Coit
               Rd., McKinney Texas 75071 in the name of Subsidiary Debtor McKinney
               Executive Suites at Crescent Parc Development Partners, LLC;

               ▪ Starling House - a luxury 8,036 square foot home built in 2018 and located at
               4009 Starling Dr., Frisco, Texas 75034 in the name of Subsidiary Debtor Christian
               Custom Homes, LLC;

               ▪ Ranch - a hunting ranch located on Duncan Road in Ringling, Oklahoma in the
               name of Subsidiary Debtor Double Droptine Ranch LLC;

               ▪ Raw Land - approximately 9.4 acres of commercial raw land located at the
               southwest corner of Main and Majestic Gardens Dr. in Frisco, Texas in the name
               of Subsidiary Debtor West Main Station Development, LLC; and

               ▪ Single-Family Residences - four partially constructed single-family residence
               properties located at 1781 and 1786 Courtland Drive and 1756 and 1784 Hidalgo
               Lane, respectively, in Frisco, Texas in the name of Subsidiary Debtor Kingswood
               Development Partners, LLC.

       18.     Although the Investors were told and believed that their loans were secured by real

property, no such liens existed or were filed. Instead, Debtors now seek to classify the Wrights

and others as mere “unsecured creditors.”

       19.     The Debtors took Investor funds through fraudulent means. The representations

set forth above were made to the Investors by Carter, Guess and others acting on their behalf

through TFF or North Forty, over a period of years and were set out in promotional materials, the

Notes, meetings, advertisements, and phone calls. The representations were material to the

Investors. The representations were false. The Debtors knew the representations were false or,

at a minimum, the representations were made recklessly, as a positive assertion, and without

knowledge of the truth. The Debtors made the representations with the intent that that the Plaintiffs

act on them. Plaintiffs relied on the representations. Plaintiffs have been injured as a result.

       20.     Moreover, Guess, Carter, and other representatives of the Debtors, acted as

financial advisors to Plaintiffs in these transaction creating, at least, an informal fiduciary


PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                    Page 6
  Case 19-04096        Doc 1    Filed 12/06/19 Entered 12/06/19 15:13:15             Desc Main
                                  Document     Page 7 of 18



relationship. The Debtors breached their fiduciary duties, at least, by failing to disclose that the

investments were not secured, that the investments were speculative and not guaranteed to make

returns of 9-10% interest, that the parties recommending the investments were not licensed to do

so, and that the investments were going to be used for purposes other than just the advertised

commercial projects. Again, plaintiffs have been injured as a result of these breaches of fiduciary

duty.

        21.    On or about August 15, 2016, the Texas State Securities Board issued an

Emergency Cease and Desist Order against TFF, Guess, and others. The Cease and Desist Order

noted, among other things, that “At least $875,000.00, and perhaps as much as $1.4 million, of

investor funds placed with North Forty Development, LLC and companies associated with it, were

expended for the benefit of the company’s principal [Carter] to cover a $1,391,064.88 federal tax

lien that was outstanding as of April 2016.”

        22.    On or about January 17, 2017, Carter and some of the Debtors filed a state court

interpleader action in Collin County ostensibly to interplead money into the state court for court

supervised payments to investors, Cause No. 219-00305-2017, Texas Cash Cow, et al v. Texas

First National Bank, et al, 219th District Court, Collin County, Texas (the “Interpleader”). In this

action, Carter and cohorts announced to the world that they had obtained money under false

pretenses and needed to give it back to the Investors. (Of course, Carter proclaimed in that

proceeding that he was unaware of Guess’ activities.)

        23.    Remarkably, Carter could not stop himself. Although he made some deposits into

the state court, that money was seized by the Secret Service, allegedly because the funds deposited

were from new investors and thus a perpetuation of a Ponzi scheme.




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                  Page 7
     Case 19-04096          Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15                  Desc Main
                                        Document     Page 8 of 18



B. The Lender Defendants

           24.     Despite the available information regarding the scope of the Debtors’ schemes and

the public actions taken against them by the Texas State Securities Board, the Lender Defendants

advanced millions of dollars to Carter and schemed to give themselves a priority lien position.

           25.     On or about July 26, 2016, Legend Bank loaned approximately $1.4 million to

Carter’s ranch. Legend Bank now claims secured status, ahead of the investor class.

           26.     On or about September 27, 2018, CPIF loaned Carter and his sham companies $32

million dollars 3 and executed certain loan and security documents with Carter and related entities

that purported to give CPIF a first lien — ahead of the already defrauded Investors — on the very

buildings and properties that Carter bought and/or developed with hard-earned Investor money.

           27.     Of course, by this time, there were multiple public filings noting the fraud upon

investors and Carter’s pledge to pay them back. Nevertheless, CPIF sought to jump to the front of

the line.

           28.     Finally, on February 13, 2019, mere days before this bankruptcy, SMS loaned the

principal amount of $1.25 million to Christian Custom Homes, another entity in Carter’s empire.

As with CPFI, SMS was careful to grant itself a priority lien on certain assets bought and paid for

by members of the class. The SMS loan remarkably included a “premium” that effectively prepaid

SMS for interest on the loan.

           29.     In short, Legend, CPIF, and SMS ask the same thing – pay them 100 cents on the

dollar and the Plaintiff Class can patiently wait for a return that will be a small fraction of their

losses.




3
    The actual amount funded was somewhat less. CPIF purports to be owed approximately $24.7 million.


PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                             Page 8
     Case 19-04096            Doc 1      Filed 12/06/19 Entered 12/06/19 15:13:15                       Desc Main
                                           Document     Page 9 of 18



           30.       In truth, because Debtors acquired, developed and/or improved all of the assets with

funds wrongfully obtained from the members of the Plaintiff Class, these assets should be held in

constructive trust for the benefit of the investors and should not be administered as part of Debtors’

estate.

           31.       As a result, the members of the Plaintiff Class should be entitled to recover their

own money from the sale of the assets while Legend, CPIF and SMS await their distributions from

the Trustee.

           32.       Alternatively, the claims of Legend, CPIF, and SMS should be subordinated to the

claims of the Plaintiff Class.

                                                         V.
                                                  Class Allegations

A.         Class Definition

           33.       Pursuant to Fed. R. Bank. P. 7023 and 7023(b)(2)-(3) and any other applicable

rules, Plaintiffs bring this class action on behalf of themselves and all others similarly situated. 4

           34.       Plaintiffs propose the following class definition for this case:

                           Every individual or entity other than the Lender Defendants
                           who/which invested in or loaned money prior to the filing of this
                           bankruptcy to the Debtors and/or related entities (including
                           fictional entities) who have not been fully repaid.

B.         Class Prerequisites

           35.       Members of the class can be identified through the Debtors’ records and the records

of others.

           36.       The proposed class is so numerous that individual joinder of all members would be

impracticable.



4
    Plaintiffs have filed a class proof of claim and will be requesting that the Court apply Rule 7023 to that claim.


PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                                        Page 9
  Case 19-04096        Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15           Desc Main
                                  Document     Page 10 of 18



         37.   The subject of this case involves hundreds of class members. While the identities

of many of the class members are unknown to Plaintiffs at this time, such information can be

readily ascertained through appropriate investigation and discovery. The disposition of the claims

of the class members in a single action will provide substantial benefit to all parties and to the

Court.

         38.   Common questions of law and fact exist as to all members of the class. Plaintiffs’

claims are typical of the claims of other class members. The common legal and factual questions

include, but are not limited to, the following:

               a) Did the Debtors commit fraud or breach of a fiduciary relationship vis-à-vis the
                  members of the Plaintiff Class?

               b) Were the Debtors unjustly enriched?

               c) Can the investments of the Plaintiff Class be traced to identifiable assets?

               d) Should the Court impose a constructive trust over any such assets for the benefit
                  of the Plaintiff Class?

               e) Should the Court equitably subordinate any of the Lender Defendants’ claims
                  to those of the Plaintiffs and the Plaintiff Class under Bankruptcy Code §
                  510(c)?

         39.   These common issues predominate over those effecting only individual members

of the class and a class action is the superior means of resolving this dispute pursuant to Rule

23(b)(3), Fed. R. Civ. P., as made applicable to this proceeding by Fed. R. Bankr. P. 7023.

         40.   In addition, Debtors and the Lender Defendants have acted or refused to act on

grounds generally applicable to the class, thereby making final declaratory relief pursuant to Fed.

R. Civ. P. 23(b)(2), as made applicable to this proceeding by Fed. R. Bankr. P. 7023, appropriate

with respect to the class as a whole.




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                 Page 10
  Case 19-04096         Doc 1    Filed 12/06/19 Entered 12/06/19 15:13:15              Desc Main
                                  Document     Page 11 of 18



       41.      There are no facts or circumstances so unique to any individual putative class

member that would cause that individual to want to control this litigation. The facts of each case

do not vary greatly from one putative class member to another.

       42.      Plaintiffs’ claims are typical of the claims of the members of the class. Plaintiffs

share the aforementioned facts and legal claims or questions with class members, and Plaintiffs

and all class members have been similarly affected by Defendants’ actions.

       43.      Plaintiffs will fairly and adequately represent and protect the interests of the class.

Plaintiffs have retained counsel with substantial experience in handling bankruptcy matters as well

as complex class action litigation, including class actions by consumer debtors against non-debtor

entities, and consumer class actions filed against companies in Chapter 11 bankruptcy proceedings.

       44.      Plaintiffs and Plaintiffs’ counsel are committed to the vigorous protection of this

class action.

       45.      Plaintiffs and Plaintiffs’ counsel will fairly and adequately protect the interests of

the members of the class. Neither Plaintiffs nor Plaintiffs’ counsel have any interests which might

cause them not to vigorously pursue this action.

       46.      A class action is superior to other available methods for the fair and efficient

adjudication of the present controversy for at least the following reasons:

                a) Individual joinder of all class members is impracticable;

                b) Absent a class, Plaintiffs and class members will continue to suffer harm as
                   result of Defendants’ unlawful conduct;

                c) The class necessarily consists of persons in unfavorable economic
                   circumstances who are not able to pay to maintain individual actions against the
                   Defendants;

                d) Even if the individual class members had the resources to pursue individual
                   litigation, it would be unduly burdensome for the court to maintain individual
                   litigation; and



PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                    Page 11
  Case 19-04096        Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15            Desc Main
                                  Document     Page 12 of 18




               e) Adjudication of individual class members’ claims against Defendants would, as
                  a practical matter, be dispositive of the interests of other class members who
                  are not parties to the adjudication and may substantially impair or impede the
                  ability of other class members to protect their interests.

       47.     Because Defendants’ wrongful conduct is widespread and uniform, this case should

be certified for class action treatment pursuant to Fed. R. Bankr. P. 7023(a) and 7023(b)(2)-(3).

                                               VI.
                                         Causes of Action

                                 FIRST CLAIM FOR RELIEF
                                         (FRAUD)

       48.     The allegations contained in the foregoing paragraphs are re-alleged and

incorporated herein by reference.

       49.     The conduct above constitutes common law fraud in that the Debtors took investor

funds through fraudulent means.        Specifically, the Debtors expressly represented that the

investments were fully secured by legally enforceable interests in real estate and other hard assets

and the investments were guaranteed to generate returns of at least 9-10% interest. At the same

time, Debtors failed to disclose that the parties recommending the investments were not licensed

to do so and the investments were going to be used for purposes other than the advertised

commercial projects.

       50.     Plaintiffs would show the Court that (1) the representations set forth above were

made to the Investors by Carter, Guess and others acting on their behalf through TFF or North

Forty, over a period of years through promotional materials, the Notes, meetings, advertisements,

and phone calls; (2) the representations were material to the Investors; (3) the representations were

false; (4) the Debtors knew the representations were false or, at a minimum, the representations

were made recklessly, as a positive assertion, and without knowledge of the truth; (5) the Debtors




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                  Page 12
  Case 19-04096        Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15              Desc Main
                                  Document     Page 13 of 18



made the representations with the intent that that the Plaintiffs act on them; (6) Plaintiffs relied on

the representations and (7) Plaintiffs have been injured as a result.

       51.     As a remedy, Plaintiffs seek a constructive trust. The Debtors committed fraud

vis-à-vis the Plaintiffs and the Plaintiff Class. The Debtors were unjustly enriched. The

investments of the Plaintiffs and the Plaintiff Class can be traced to the listed assets of the Estate,

including:

               ▪ Frisco Wade Crossing - a substantially completed retail development located
                 at 5855 Preston Rd, Frisco, Texas 75034 in the name of Subsidiary Debtor
                 Frisco Wade Crossing Development Partners, LLC;

               ▪ Crescent Parc - a partially constructed office development located at 1400 Coit
                 Rd., McKinney Texas 75071 in the name of Subsidiary Debtor McKinney
                 Executive Suites at Crescent Parc Development Partners, LLC;

               ▪ Starling House - a luxury 8,036 square foot home built in 2018 and located at
                 4009 Starling Dr., Frisco, Texas 75034 in the name of Subsidiary Debtor
                 Christian Custom Homes, LLC;

               ▪ Ranch - a hunting ranch located on Duncan Road in Ringling, Oklahoma in the
                 name of Subsidiary Debtor Double Droptine Ranch LLC;

               ▪ Raw Land - approximately 9.4 acres of commercial raw land located at the
                 southwest corner of Main and Majestic Gardens Dr. in Frisco, Texas in the
                 name of Subsidiary Debtor West Main Station Development, LLC; and

               ▪ Single-Family Residences - four partially constructed single-family residence
                 properties located at 1781 and 1786 Courtland Drive and 1756 and 1784
                 Hidalgo Lane, respectively, in Frisco, Texas in the name of Subsidiary Debtor
                 Kingswood Development Partners, LLC.

       51.     For these reasons, Plaintiffs assert that the assets of the Debtors are owned by the

Plaintiffs and Plaintiff Class under a constructive trust and are not part of the Estate.




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                    Page 13
  Case 19-04096        Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15             Desc Main
                                  Document     Page 14 of 18



                                 SECOND CLAIM FOR RELIEF
                               (BREACH OF FIDUCIARY DUTY)

        52.    The allegations contained in the foregoing paragraphs are re-alleged and

incorporated herein by reference.

        53.    The conduct above constitutes breach of fiduciary duty. Specifically, (1) Guess,

Carter, and other representatives of the Debtors, acted as financial advisors to Plaintiffs in these

transactions creating, at least, an informal fiduciary relationship; (2) Guess, Carter, and other

representatives of the Debtors breached their fiduciary duties, at least, by failing to disclose that

the investments were not secured, that the investments were speculative and not guaranteed to

make returns of 9-10% interest, that the parties recommending the investments were not licensed

to do so, and that the investments were going to be used for purposes other than just the advertised

commercial projects; and (3) Plaintiffs have been injured as a result of these breaches of fiduciary

duty.

        54.    As a remedy, Plaintiffs seek a constructive trust. The Debtors committed breach

of fiduciary duty vis-à-vis the Plaintiffs and the Plaintiff Class. The Debtors were unjustly

enriched. The investments of the Plaintiffs and the Plaintiff Class can be traced to the listed assets

of the Estate, including:

               ▪ Frisco Wade Crossing - a substantially completed retail development located
                 at 5855 Preston Rd, Frisco, Texas 75034 in the name of Subsidiary Debtor
                 Frisco Wade Crossing Development Partners, LLC;

               ▪ Crescent Parc - a partially constructed office development located at 1400 Coit
                 Rd., McKinney Texas 75071 in the name of Subsidiary Debtor McKinney
                 Executive Suites at Crescent Parc Development Partners, LLC;

               ▪ Starling House - a luxury 8,036 square foot home built in 2018 and located at
                 4009 Starling Dr., Frisco, Texas 75034 in the name of Subsidiary Debtor
                 Christian Custom Homes, LLC;




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                   Page 14
  Case 19-04096        Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15              Desc Main
                                  Document     Page 15 of 18



               ▪ Ranch - a hunting ranch located on Duncan Road in Ringling, Oklahoma in the
                 name of Subsidiary Debtor Double Droptine Ranch LLC;

               ▪ Raw Land - approximately 9.4 acres of commercial raw land located at the
                 southwest corner of Main and Majestic Gardens Dr. in Frisco, Texas in the
                 name of Subsidiary Debtor West Main Station Development, LLC; and

               ▪ Single-Family Residences - four partially constructed single-family residence
                 properties located at 1781 and 1786 Courtland Drive and 1756 and 1784
                 Hidalgo Lane, respectively, in Frisco, Texas in the name of Subsidiary Debtor
                 Kingswood Development Partners, LLC.

       55.     For these reasons, Plaintiffs assert that the assets of the Debtors are owned by the

Plaintiffs and Plaintiff Class under a constructive trust and are not part of the Estate.

                                 THIRD CLAIM FOR RELIEF
                                (DECLARATORY JUDGMENT)

       56.     The allegations contained in the foregoing paragraphs are re-alleged and

incorporated herein by reference.

       57.     Pursuant to 28 U.S.C. § 2201 (West 2019), § 37.001 of the Texas Civil Practices &

Remedies Code, and applicable Bankruptcy Rules, the Plaintiffs seek a declaratory judgment to

determine the interests and priorities of Plaintiffs, Debtors, and the Lender Defendants in the assets

allegedly securing Plaintiffs’ investments and the loans of Lender Defendants.

       58.     In particular, Plaintiffs seek a declaration that:

                   (i) Any deed executed by Debtors in favor of the Lender Defendants is invalid
                       as the purported assets of the Estate were owned in constructive trust by
                       the Plaintiff Class;

                   (ii) Any lien purportedly granted by Debtors to the Lender Defendants is
                        invalid as the purported assets of the Estate were owned in constructive
                        trust by the Plaintiff Class and

                   (iii) The Assets of the Estate are owned by the Plaintiffs and Plaintiff Class
                         under a constructive trust and did not become part of the Estate.




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                   Page 15
   Case 19-04096        Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15             Desc Main
                                   Document     Page 16 of 18



                        FOURTH CLAIM FOR RELIEF
            (EQUITABLE SUBORDINATION UNDER § 510(C) PLACING
       PLAINTIFF CLASS CLAIM AHEAD OF THE CLAIMS OF CPIF AND SMS)

        59.     The allegations contained in the foregoing paragraphs are re-alleged and

incorporated herein by this reference.

        60.     Alternatively, if the Court does not impose a constructive trust for the benefit of the

Plaintiff Class, the Plaintiffs request that pursuant to Section 510(c) of the Bankruptcy Code, the

Court subordinate, on equitable grounds, all of the allowed claims of CPIF and SMS, as the priority

obtained by those parties injured the Plaintiff Class and conferred unfair advantage on CPIF and

SMS.

        61.     In particular, Plaintiffs would show the Court that CPIF and SMS loaned funds to

Debtors with actual and/or constructive knowledge of Debtors’ fraud on investors and the falsity

of their representations to Plaintiffs.

                                   FIFTH CLAIM FOR RELIEF
                                      (ATTORNEYS’ FEES)

        62.     The allegations contained in the foregoing paragraphs are re-alleged and

incorporated herein by this reference.

        63.     Through the conduct described herein, Debtors and the Lender Defendants have

inflicted actual damages upon Plaintiffs and the other class members.

        64.     Moreover, Plaintiffs and the other class members have been forced to retain legal

counsel and have incurred reasonable and necessary attorneys’ fees which in equity and good

conscience should be borne by Debtors and the Lender Defendants.

        WHEREFORE, having set forth their claims for relief against Debtors and the Lender

Defendants, Plaintiffs respectfully pray of the Court as follows:

                a. Certify the class of Investors as defined herein;



PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                                    Page 16
  Case 19-04096      Doc 1     Filed 12/06/19 Entered 12/06/19 15:13:15           Desc Main
                                Document     Page 17 of 18




              b. Find that the Debtors committed fraud and/or breach of fiduciary duty vis-à-vis
                 the Plaintiff Class;

              c. Find that the Debtors were unjustly enriched;

              d. Find that the investments of the Plaintiff Class can be traced to identifiable
                 assets held by Debtors;

              e. Find that the assets of the Debtors purchased, constructed and/or improved with
                 Investor funds are owned by the Plaintiffs and Plaintiff Class under a
                 constructive trust and did not become part of Debtors’ Estate;

              f. Alternatively, find that the claims of CPIF and SMS are equitably subordinated
                 to the claims of the Plaintiff Class;

              g. Award Plaintiffs their reasonable and necessary attorneys’ fees incurred in this
                 case and

              h. Provide Plaintiffs and class members such other and further relief as the Court
                 may deem just and proper.

This 6th day of December, 2019.

                                            Respectfully submitted,

                                            /s/ David B. Miller
                                            David B. Miller
                                            Texas Bar No. 00788057
                                            david@schneidlaw.com
                                            SCHNEIDER MILLER REYNOLDS, P.C.
                                            300 N. Coit Road, Suite 1125
                                            Richardson, Texas 75080
                                            (972) 479-1112
                                            (972) 479-1113 (fax)

                                            Karen L. Kellett
                                            Texas Bar No. 11199520
                                            kkellett@kblawtx.com
                                            Theodore O. Bartholow III
                                            Texas State Bar No. 24062602
                                            thad@kblawtx.com
                                            KELLETT & BARTHOLOW PLLC
                                            11300 N. Central Expressway, Suite 301
                                            Dallas, TX 75243
                                            (214) 696-9000


PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                              Page 17
  Case 19-04096   Doc 1   Filed 12/06/19 Entered 12/06/19 15:13:15   Desc Main
                           Document     Page 18 of 18



                                    (214) 696-9001 (fax)

                                    James A. Holmes
                                    State Bar No. 00784290
                                    jh@jamesholmeslaw.com
                                    THE LAW OFFICE OF JAMES HOLMES, P.C.
                                    212 South Marshall
                                    Henderson, Texas 75654
                                    (903) 657-2800
                                    (903) 657-2855 (fax)

                                    ATTORNEYS FOR DAVID AND KAREN
                                    WRIGHT ON BEHALF OF THEMSELVES
                                    AND ALL OTHERS SIMILARLY-SITUATED




PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT                                Page 18
